Citation Nr: 0527185	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  03-25 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include degenerative arthritis of the lumbar 
spine.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1961 to February 
1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 2002 and July 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts that, among other 
things, denied entitlement to service connection for hearing 
loss, tinnitus and degenerative arthritis of the lumbar 
spine.  The veteran filed timely appeals of these 
determinations to the Board.

In February 2004, the RO granted service connection for post-
traumatic tinnitus and evaluated this condition together with 
previously service-connected post-traumatic headaches.  

In his August 2003 Substantive Appeal, the veteran requested 
the opportunity to testify at a hearing before a Veterans Law 
Judge (formerly known as a Member of the Board) at the local 
regional office.  The RO scheduled the veteran for a hearing 
in May 2004.  The veteran cancelled the hearing and requested 
that the hearing be postponed to a later date.  The RO 
rescheduled the hearing for September 2004 and the veteran 
was notified of the new date and time in an August 2004 
letter.  The veteran failed to report for the hearing as 
scheduled.  Since that time, the veteran has not requested 
the opportunity to testify at another Board hearing.  In 
light of the above, the Board finds that the veteran's 
request to testify at a Board hearing has been withdrawn.  
See 38 C.F.R. § 20.704 (2003).

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDINGS OF FACT

The veteran's degenerative arthritis of the lumbar spine is 
not related to an in-service disease or injury.


CONCLUSION OF LAW

Degenerative arthritis of the lumbar spine was not incurred 
in or aggravated by service; and it cannot be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in a letter dated in April 2003, 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  By way of this 
letter, the veteran was furnished notice of the types of 
evidence needed in order to substantiate his claim of service 
connection, as well as the types of evidence VA would assist 
him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a currently disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The veteran was 
also informed that this evidence could consist of medical 
records or medical opinions.  The veteran was also invited to 
send evidence relevant to his claim to VA.  

By way of an August 2002 rating decision, a July 2003 
Statement of the Case, and a February 2005 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing his 
claim, and the basis for the denial of his claim.  These 
documents, as well VA's letters to the veteran, also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claim only 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
February 2005 Supplemental Statement of the Case, and prior 
to the transfer and certification of the veteran's case to 
the Board.  The Board also finds that the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claim.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of copies of the appellant's service 
medical records, post-service medical records, VA 
examinations in connection with his claims, and statements 
submitted by the veteran and his representative in support of 
his claims.  In addition, in response to an October 2004 
letter from the veteran's representative identifiying records 
that may be relevant to the veteran's claim, the RO undertook 
additional development, trying to locate the records 
identified by the veteran's representative.  The record 
contains a response to one of the RO's requests indicating 
that additional records were unavailable.  The other inquiry 
was returned to the RO as undeliverable.  The RO notified the 
veteran of these results in a December 2004 letter to the 
veteran.  In this case, the Board finds that VA undertook 
reasonable development with respect to the veteran's claim 
and further development is not warranted.  

Based on the foregoing, the Board concludes that there is no 
material evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.



II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, 
including arthritis, a presumption of service connection 
arises if the disease is manifested to a degree of 10 percent 
within a year following discharge from service.  38 C.F.R. 
§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In adjudicating a claim, 
the Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this case, the veteran has been diagnosed with 
degenerative arthritis of the lumbar spine.  Therefore, 
although the Board has reviewed the lay and medical evidence 
in detail, the Board will focus its discussion on evidence 
that concerns whether this condition had its onset during 
service or within one year of service.  

In this case, the veteran contends that his back condition is 
the result of an injury sustained in an automobile accident 
in December 1962, while in the service.  The veteran's 
service medical records indicate that the veteran was 
involved in an automobile accident on December 10, 1962.  He 
was a passenger in the car which went into a skid to the 
right side of the road and crashed through the guard railing.  
He received a laceration to his scalp with no artery or nerve 
involvement.  The wound was sutured.  The records also 
indicate that the veteran was seen at the emergency room at 
Wing Memorial Hospital and was seen by a Dr. Flaherty in 
connection with this accident, but the RO's attempts to 
retrieve these records were unsuccessful.  The veteran's 
sutures were removed December 17th.  The only indication that 
the veteran's back was involved in any way in this accident 
is found in a December 1962 Line of Duty determination which 
found preliminary diagnoses of laceration left parietal area 
and rule out fracture sacrum and/or coeyx.  Other than this, 
there are no complaints of or treatment for any back problems 
in service.  Upon separation, the veteran did not note any 
problems with his back and denied any significant illnesses, 
injuries or operations.  The veteran's separation  
examination indicated that the veteran's back was "normal."  

In July 2002, the veteran was afforded a VA examination in 
connection with his claim.  The examiner noted the veteran's 
automobile accident in service and noted that he recovered 
from the accident and was returned to active duty.  The 
veteran reported that he did not have any problems with his 
back until about three years after service when he stated he 
experienced recurrent low back pain on average once or twice 
a month.  He stated that applying heat to the area relieves 
the pain.  The veteran denied any stiffness in his back and 
the examiner noted that the veteran considers the pain to be 
an irritant.  Upon examination, the veteran was diagnosed 
with degenerative arthritis of the lumbar spine.  The 
examiner did not associate the veteran's condition with his 
military service.  

The veteran's file also contains an x-ray of the veteran's 
back dated in July 2002.  This x-ray revealed degenerative 
changes at L5-S1 with bilateral spondylolisthesis.  There is 
no other evidence regarding the veteran's back associated 
with the veteran's claims file.  

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the veteran's low back 
disability is related to a disease or injury in service.  The 
veteran's service medical records do not contain any evidence 
or complaints of or treatment for a back condition while in 
the service, and the veteran's back was noted to be normal 
upon discharge.  In addition, the August 2002 VA examiner, 
while noting the automobile accident in service, did not 
relate his condition to this event.  While the veteran may 
feel that his condition is related to his in service 
automobile accident, as a lay person the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Without medical evidence linking his condition with 
his active duty service, there is no basis upon which to 
establish service connection.  Service connection for the 
veteran's low back must therefore be denied.  


ORDER

Service connection for a low back disability, to include 
degenerative arthritis of the lumbar spine, is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for hearing loss must be remanded for further action.  

In this case, an audiological examination of the veteran 
dated in July 2003 indicated that the veteran has bilateral 
hearing loss for VA disability purposes.  38 C.F.R. § 3.385.  
During this examination, and also in a statement dated in 
January 2004, the veteran indicated that he was stationed at 
Westover Air Force Base while in the Air Force and that he 
was exposed to extreme aircraft noise from B-52s while there.  
The veteran denied occupation noise exposure after service, 
ear surgery, drainage, infections or dizziness.  The VA 
examiner, who conducted the July 2003 audiological 
examination, however, failed to provide an opinion as to 
whether the veteran's current hearing condition may be 
related to the aircraft noise he was exposed to during his 
time in the service.

This matter must therefore be remanded.  The RO should 
arrange for the veteran's claims folder to be reviewed by the 
examiner who prepared the July 2003 VA audiological 
examination (or a suitable substitute if that examiner is 
unavailable), for the purpose of preparing an addendum that 
addresses whether the veteran's current hearing condition is 
related to the aircraft noise he was exposed to during his 
time in the service.  Pursuant to the VCAA, such an 
examination is necessary to adjudicate this claim.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
the examiner who prepared the July 2003 
VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's current hearing 
condition is related to the aircraft 
noise he was exposed to during his time 
in the service.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of hearing 
loss found in the veteran's file, and the 
examiner should offer an opinion as to 
whether the veteran's current hearing 
condition is related to the aircraft 
noise he was exposed to during his time 
in the service.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


